Title: From John Adams to Samuel Dexter, 15 September 1812
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy Seper: 15 1812

I take my pen to acknowledge your favour of the 10th. almost in the moment when I received it
Of your Eloquence in the Boston town meeting I know nothing about but by inference and hearsay: but the reasoning which has been published to the world, tho’ but a Sketch, Sir had a great Effect upon the public mind.
The Stubble was So dry, that you might easily have set the Feild in a blaze. but what would have been the consequence? Another insurrection, like those of Chaise Gallatin and Fries must have been excited: which must at all hazards have been suppressed and two or three Boston rebels hanged under a President of more justice than mercy or pardoned under one of more Mercy than justice.
Nothing could give me more pleasure than this visit you give me cause to hope. But pray come up and dine upon Pot-luck. It you would give you pleasure to see how sumptuously your old Friend fares every day. Besides I want to a Sedate Tete a Tete with you upon a point or against your Argument, I will not say Oration.
1 you are represented as wearing the Questions whether the war  just or unjust. And I am sensible that the decision of that point was not essential to your argument. But if you have a doubt I have vanity enough to believe, that if you will give me a half an hour before dinner and another after, I can remove it
2 your question 2 you are represented as saying that in your private opinion you are rather inclined to a war with France than with England. I beleive you must allow one an hour before and another after dinner to give all my reasons for thinking the War with England right and that a war with France would have been fundamentally and Essentially wrong.
Mrs Adams and all her family unite in their kind regards to Mrs Dexter and all hers with your friend

John Adams